                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


WHITESELL CORPORATION,                   *
                                         *


               Plaintiff,                *
                                         *


     V.                                  *           CV 103-050
                                         *


ELECTROLUX HOME PRODUCTS, INC.,          *
HUSQVARNA, A.B., and HUSQVARNA           *
OUTDOOR PRODUCTS, INC.,                  *
                                         *


               Defendants.




                                    ORDER




     On November 20, 2019, the Court granted Defendant Electrolux

Home Products, Inc.'s motion for partial summary judgment, thereby

precluding      Plaintiff    Whitesell       Corporation    from    asserting   a

damages claim for breach of contract involving the 92 L'Assomption

parts.    (Doc. No. 1276.)     At present. Plaintiff has filed a motion

for reconsideration of that Order.


     Plaintiff filed the motion for reconsideration within twenty-

eight days of the Court's Order; the Court will therefore analyze

the motion under Federal Rule of Civil Procedure 59(e).                See Brown

V. Spells, 2011 WL 4543905, at *1 (M.D. Ga. Sept. 30, 2011); accord

Mahone    v.    Ray,   326   F.3d   1176,     1177    n.l   (11th   Cir.   2003).

Reconsideration under Rule 59(e) is justified only when there is;
"(1) an intervening change in controlling law; (2) the availability

of new evidence; or (3) the need to correct clear error or prevent

manifest injustice."        Schiefer v. United States, 2007 WL 2071264,

at *2 (S.D. Ga. July 19, 2007).          Plaintiff is proceeding under the

theory that the         Court   must correct a clear error or              prevent

manifest injustice.

       ''Reconsideration of a previous order is an extraordinary

remedy, to be employed sparingly."           Armbuster v. Rosenbloom, 2016

WL 1441467, at *1 (S.D. Ga. Apr. 11, 2016) (citation and internal

quotation marks); Spellman v. Haley, 2004 WL 866837, at *2 (M.D.

Ala.   Feb.   22,   2002)   ("[L]itigants        should     not   use   motions   to

reconsider    as    a   knee-jerk     reaction    to   an    adverse    ruling.").

Because it "is not an appeal, . . . it is improper on a motion for

reconsideration to ask          the   Court to rethink       what the    Court has


already thought through — rightly or wrongly."                Armbuster, 2016 WL

1441467, at *1 (citation and internal quotation marks omitted).

Moreover, "additional facts and arguments that should have been

raised in the first instance are not appropriate grounds for a

motion for reconsideration."           Gougler v. Sirius Prods., Inc., 370

F. Supp. 2d 1185, 1189 (S.D. Ala. 2005) (citation omitted); see

also Am. Home Assurance Co. v. Glenn Estess & Assocs., Inc., 763


F.2d 1237, 1239 (11th Cir. 1985) (cautioning against use of motion

to reconsider to afford a litigant "two bites at the apple");

Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007) (Rule 59(e)
"cannot be used          to relitigate         old    matters,   raise    argument or

present evidence that could have been raised prior to the entry of

judgment." (quoted source omitted)).                    Further, "the moving party

must set forth facts or law of a strongly convincing nature to

induce the court to reverse its prior decision."                     Burger King Corp.

V. Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1369 (S.D. Fla.

2002).     And, ultimately, "the decision to grant a motion for

reconsideration      'is    committed      to     the    sound   discretion     of   the


district judge.'"         Townsend v. Gray, 505 F. App'x 916, 917 (11th

Cir. 2013) (quoting Region 8 Forest Serv. Timber Purchasers Council

V. Alcock, 993 F.2d 800, 806 (11th Cir. 1993)).

        In its motion. Plaintiff argues that the Court's ruling is

inconsistent      with    the     terms   of    the     Supply   Agreement     and   the

parties'    course    of    conduct.        Here,       Plaintiff     calls   upon   the

equitable doctrines of estoppel and unjust enrichment.                        Plaintiff

also    argues    that    the   Court     impermissibly       weighed     evidence   in

determining that Plaintiff failed to create a genuine issue of

material fact respecting whether it suffered damages.

        Plaintiff's motion for reconsideration simply rehashes prior

arguments this Court has already rejected, which is impermissible

under Rule 59(e).          See, e.g., Wendy's Int'l v. Nu-Cape Constr.,

Inc.,    169     F.R.D.    680,    686    (M.D.       Ga.   1996).       Moreover,   in

recognition of the Court's "interests of finality and conservation

of scarce judicial resources," see McGuire v. Ryland Grp., Inc.,
497   F.   Supp.   2d   1356,   1358    (M.D.   Fla.    2007)    (quoted   source

omitted),    the   Court   will   not    repeat   its    prior   reasoning    and

analysis.    Simply put, Plaintiff fails to clear the high hurdle of

demonstrating an error so "clear and obvious" that the "'interests

of justice' demand correction."          Id. (quoted sources omitted).

      Upon the foregoing, Plaintiff's motion for reconsideration of

the November 20, 2019 Order concerning the L'Assomption parts (doc.

no. 1297) is DENIED.                                      ^
      ORDER ENTERED at Augusta, Georgia, this                   day of February,

2020.




                                                                   [lEF JUDGE
                                           UNITEDySTATES DISTRICT COURT
                                                  rERN DISTRICT OF GEORGIA
